Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement entered June 29th, 2021 have been considered.  A copy of the cited statement(s) including the notation indicating the respective consideration thereof is attached for the Applicant's records.

Claim Interpretation
 The term “lottery” has been understood in view of the applicant’s specification to broadly encompass any chance based game including but not limited to slot games, screen games and spinning circle games, in view of the applicant’s specification at paragraphs [0022]-[0023] & [0043]-[0044]

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-10 and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a game apparatus (i.e., a machine) in claims 1-8 and 10-16, and a non-transitory computer-readable medium (i.e. a manufacture) in claim 9.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
Claim 1: A game apparatus comprising: 
a display;
at least one processor: and  
a memory that is coupled to the at least one processor and configured to store therein instructions executed by the at least one processor, 
wherein based on the instructions, the at least one processor is configured to: 
select, by lottery, executed using both a change of a virtual symbol displayed on the display and a tangible object at least one lottery element from among lottery elements including a specific lottery element, in a second game that is transitioned to from a first game 
award a player a reward when the specific lottery element is selected; and 
change, based on a result of the lottery in the second game, a probability of selecting the specific lottery element in a next second game..  

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships and/or a Mental processes including concepts performed by the human mind including observation, evaluation and judgment that have been identified by the courts as an Abstract Idea because they describe a set of rules and the implementation of a game.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.


Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a processor a display, a tangible item, and a memory amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0009], [0011], [0016], [0046], [0092], [0093], [0157]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  

The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0009], [0011], [0016], [0046], [0092], [0093], [0157]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-10 and 13-16  either incorporate through claim dependency or separately present substantially similar abstract concepts as noted 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seelig et al (US 2005/0075157).

Claim 1: Seelig teaches a game apparatus comprising: 
a display(Seelig Paragraph [0004], [0010], [150]);
at least one processor (Seelig Paragraph [0117]): and  
a memory that is coupled to the at least one processor and configured to store therein instructions executed by the at least one processor(Seelig Paragraph [0131], [0166]), 
wherein based on the instructions, the at least one processor is configured to: 
Seelig Figures 2b, 9: Paragraphs [0150]-[0155]); 
award a player a reward when the specific lottery element is selected(-complete lines of specific lottery elements provide a payout- Seelig Paragraphs [0152]-[0154]); and 
change, based on a result of the lottery in the second game, a probability of selecting the specific lottery element in a next second game (-wherein each subsequent selection removes a number form the selectable pool of numbers and would inherently improve the probability of selecting the specific number to complete a payout with subsequent selections- Seelig Figure 9; Paragraphs [0152]-[0154]. [0254]).  

Claim 3:  In addition to the above, Seelig teaches the game apparatus according to claim 1, wherein in a case in which the reward is not awarded to the player in the second game, the at least one processor is configured to increase a probability of selecting the specific lottery element in the second game, based on number of times that the specific lottery element has been selected in the second game (-Wherein the respective likelihood of selecting a specific bingo number from a pool of bingo numbers increases with the selection & removal of other numbers from the bingo pool- Seelig Figure 9; Paragraphs [0151]-[0154]. [0254]).

Claim 4:  In addition to the above, Seelig teaches the game apparatus according to claim 1, wherein in a case in which the reward is awarded to the player in the second game, the at least one processor is configured to set a probability of selecting the specific lottery element in the next second game to a reference value (-Wherein when the prize is award the board is reset for the next event- Seelig Figure 9; Paragraphs [0151]-[0154]).  

Claim 5: In addition to the above, Seelig teaches the game apparatus according to claim 1, further comprising a lottery apparatus configured to execute a first-stage lottery, 
wherein in a case in which a lottery result in the first-stage lottery satisfies a predetermined condition, the at least one processor is configured to select at least one lottery element from among the lottery elements, as a second-stage lottery (-Understood to described the triggering of the second stage/bonus game from the base game- Seelig Paragraphs [0107] [0253]).  

Claim 6:  In addition to the above, Seelig teaches the game apparatus according to claim 1, wherein the at least one processor is configured to increase number of executions of a lottery in the second game, upon receipt of an input of a specific game value from the player (-Describing the triggering of  bonus game based on player wager placement- Seelig Paragraph [0253]).  

7:  In addition to the above, Seelig teaches the game apparatus according to claim 1, wherein the reward is a right for the player to execute a specific lottery (Seelig Paragraph [0126]).  


Claim 9:  Seelig  teaches a non-transitory computer-readable recording medium having recorded thereon a computer program (Seelig Paragraph [0131], [0166]) for a game apparatus having at least one processor (Seelig Paragraph [0117]), the computer program causing the at least one processor to: 
select, by lottery executed using both a change of a virtual symbol displayed on a display and a tangible object, at least one lottery element from among lottery elements including a specific lottery element, in a second game that is transitioned from a first game (Seelig Figures 2b, 9: Paragraphs [0150]-[0155]);
award a player a reward when the specific lottery element is selected
(-complete lines of specific lottery elements provide a payout- Seelig Paragraphs [0152]-[0154]);  and 
change, based on a result of the lottery in the second game, a probability of selecting the specific lottery element in a next second game (-wherein each subsequent selection removes a number form the selectable pool of numbers and would inherently improve the probability of selecting the specific number to complete a payout with subsequent selections- Seelig Figure 9; Paragraphs [0152]-[0154]. [0254]).

Claim 10:  Seelig teaches a game apparatus comprising:  
a display (Seelig Paragraph [0004], [0010], [150]),
a lottery portion configured to select, by lottery executed using both a change of a virtual symbol displayed on a display and a tangible object, at least one lottery element from among lottery elements including a specific lottery element in a second game that is transitioned from a first game (Seelig Figures 2b, 9: Paragraphs [0150]-[0155]);
a reward awarder configured to award a player a reward, when the lottery portion selects the specific lottery element (-complete lines of specific lottery elements provide a payout- Seelig Paragraphs [0152]-[0154]); and 
a probability changer configured to change, based on a result of the lottery in the second game, a probability of selecting the specific lottery element in a next second game (-wherein each subsequent selection removes a number form the selectable pool of numbers and would inherently improve the probability of selecting the specific number to complete a payout with subsequent selections- Seelig Figure 9; Paragraphs [0152]-[0154]. [0254])

Claim 11:  In addition to the above, Seelig teaches the game apparatus according to claim 1, further comprising:
a guide path provided in front of the display and including a cutout Seelig Figures 5B, 22),
Seelig Figures 5b, 9; Paragraphs [0116]; Element 30).

Response to Arguments
Applicant's arguments filed June 29th, 2021 have been fully considered but they are not persuasive.
With regards to the Applicant’s remarks concerning the rejection of claims under section 101, the Applicant’s amendments including the inclusion of a “tangible item” does not overcome the rejection as proposed because this feature is not defined in a manner that would support the presence of a particular machine as defined by MPEP 2106.05(b).
The Applicant’s arguments and co-presented amendments concerning the previously presented rejection of claims 1-10 under the prior art reference of Engelmann or the combination of Engelmann & Rucker are persuasive, however reflective of an updated search the prior art of Seelig has been discovered and has been applied to the claims as reflected above.  The prior art of Seelig is noted as teaching the use of tangible items in the determination of game outcomes and doing so in a manner that changes the probability of specific lottery elements being selected based on previously selections.
In view of the preceding he rejection of claims is respectfully maintained as presented herein above.
Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715